Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of criminal possession of a controlled substance in the third degree, defendant argues that the court erred in refusing to give a missing witness charge with respect to Officer Raggi, one of two surveillance officers. The other surveillance officer and the undercover officer who purchased the drugs on two occasions each testified that he knew defendant by name and sight before the drug buys. The court did not abuse its discretion in denying the request, based on its *842determination, with which we agree, that the testimony of Officer Raggi would be cumulative (see, People v Almodovar, 62 NY2d 126, 132-133; cf., People v Fields, 76 NY2d 761; People v Rodriguez, 38 NY2d 95, 101; People v Ronchi, 154 AD2d 891, 892).
Defendant’s remaining arguments on appeal are lacking in merit. (Appeal from judgment of Monroe County Court, Marks, J.—criminal possession of controlled substance, third degree.) Present—Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.